MILLS, Chief Judge.
We find no error in the judgment and sentence for possession of more than five grams of cannabis. Carroll v. U. S., 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925).
Appellant contends and the State concedes that the charge of carrying a concealed firearm which had been dismissed was inadvertently listed on the “Judgment, Sentence, and Order Placing Defendant on Probation During a Portion of Sentence.” The “Judgment and Sentence” and the “Uniform Commitment to Custody” correctly reflect the sole offense of possession of cannabis.
The offense of carrying a concealed weapon is hereby stricken from the Judgment, Sentence, and Order Placing Defendant on Probation and the judgment and sentence, as corrected, is AFFIRMED.
McCORD and THOMPSON, JJ., concur.